Name: Commission Regulation (EC) No 827/94 of 13 April 1994 amending Commission Regulation (EC) No 343/94 opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1993/94 wine year from certain detailed rules for the application thereof
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar;  food technology;  prices
 Date Published: nan

 No L 95/ 10 14. 4. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 827/94 of 13 April 1994 amending Commission Regulation (EC) No 343/94 opening compulsory distillation as provided for in Article 39 of Council Regulation (EEC) No 822/87 and derogating for the 1993/94 wine year from certain detailed rules for the application thereof THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1566/93 (2), and in particular Article 39 (9) thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 2093/93 of 28 July 1993 fixing the buying-in prices, aids and certain other amounts applicable for the 1993/94 wine year to intervention measures in the wine sector (3) lays down that, in accordance with the second subpara ­ graph of Article 35 (6), the second subparagraph of Article 36 (4) and the second subparagraph of Article 39 (7) of Regulation (EEC) No 822/87, the intervention agency must pay the raw alcohol price for the alcohol delivered to it ; Whereas the Annex to Regulation (EEC) No 2093/93 only mentions a single buying-in price for alcohol obtained from the distillations as provided for in Articles 35 and 36 ; whereas the buying-in price applicable to the alcohol obtained from the compulsory distillation opened by virtue of Commission Regulation (EC) No 343/94 (4), should be specified and Article 6 of that Regulation should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Article 6 of Regulation (EC) No 343/94 is hereby replaced by the following : The intervention agency shall pay the raw alcohol price for all alcohol delivered to it in accordance with Article 39 (7) of Regulation (EEC) No 822/87. That price, as against the price laid down in Article 4, shall be ECU 1,16 per % vol alcohol per hectolitre.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 April 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 84, 27. 3 . 1987, p. 1 . (2 OJ No L 154, 25. 6. 1993, p. 39 . (3) OJ No L 190, 30. 7. 1993, p. 14. ¥) OJ No L 44, 17. 2. 1994, p. 9 .